COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00489-CR


THOMAS CLARENCE JACOBS                                             APPELLANT
A/K/A THOMAS C. JACOBS

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Thomas Clarence Jacobs a/k/a Thomas C. Jacobs attempts to

appeal from his conviction for robbery causing bodily injury. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” On October 14, 2013, we notified Jacobs that the appeal would

be dismissed pursuant to the trial court’s certification unless he or any party

      1
      See Tex. R. App. P. 47.4.
desiring to continue the appeal filed a response showing grounds for continuing

the appeal. See Tex. R. App. P. 25.2(d), 44.3. We received a response, but it

does not show grounds for continuing the appeal. Therefore, in accordance with

the trial court’s certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 14, 2013




                                          2